Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery Sanok on 22 March 2022.
The application has been amended as follows: 
Claims 11, 15, 16, and 18 have been cancelled; 
In line 1 of claims 12, 13, 19, and 20, and in line 2 of claim 21, “claim 11” has been replaced with - - claim 22 - -; and
Claim 22 has been replaced with - - 
A fastening apparatus for a child seat on a vehicle seat in a motor vehicle, comprising: 
a child seat holding belt of the child seat;
a fastening element for fastening the child seat holding belt; 
and a deflection element for the child seat holding belt, wherein 
the fastening element is arranged in a region of a seating area of the vehicle seat, 
the fastening element being fastened in front of a front side of a backrest of the vehicle seat, 
the deflection element is arranged in a region of an upper end of the backrest of the vehicle seat, 
and the deflection element is a headrest pole of a headrest of the vehicle seat, and the child seat holding belt wraps around the headrest pole when fastened to the fastening element. - -.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636